ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
UNIT Company                                  )      ASBCA No. 60926
                                              )
Under Contract No. W911KB-14-C-0021           )

APPEARANCE FOR THE APPELLANT:                        Mr. Michael J. Fall
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Kyle B. Davis, Esq.
                                                     Carl F. Olson, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Alaska

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: 19 July 2017




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60926, Appeal of UNIT Company,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals